Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Response to Amendment
This action is responsive to remarks filed on 5/17/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-20 are pending in this Office Action. Claims 1, 8 and 15 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.


Response to Arguments
Applicant's arguments with respect to claims 1-20 have been fully considered but they are not persuasive.
Regarding claims 1, 8 and 15, the applicant argued that these rejections for at least the reason that the Office Action fails to present a primafacie case that claims 1, 18 or 15 are obvious.
In response to the argument, the examiner respectfully submits that:
First, the claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.
Second, the applicant argued that double patenting is improper.  
In view of the argument, double patenting rejection is withdrawn.
Third, the applicant argued that Prahlad’s storage policy is static and at no time is the storage policy of Prahlad updated (or calibrated) as a result of the evaluation of the particular cloud service. This is in direct contrast with the claimed invention, which requires the "service characteristic information" to be "updated" (e.g., claim 1: "storing the read throughput speed information in association with the service characteristic information").

receiving a request to calibrate service characteristic information (Prahlad, See [0066], In one example, storage operations may be performed according to various storage preferences, for example, as expressed by a user preference or a storage policy. A "storage policy" is generally a data structure or other information source that includes a set of preferences and other storage criteria associated with performing a storage operation); identifying a set of data that includes one or more data segments, wherein at least two of the one or more data segments are contiguous (Prahlad, See [0226], For a number of contiguous blocks (e.g., a threshold number of contiguous blocks, such as three contiguous blocks) for which the corresponding entries in the container index file 812 indicate that the blocks are not being referred to, then the media file system agent 240 may mark these portions of the container files 810, 811 as available for storage by the operating system or the file system. See [0070], a storage policy may define storage classes based on the actual performance achieved by cloud storage sites or other storage devices 115); defining a read order of the one or more data segments (Prahlad, See [0085], The data agents 195 may be responsible for arranging or packing data to be copied, transferred, or migrated into a certain format such as an archive file format); accessing the one or more data segments in view of the read order (Prahlad, See [0094], A secondary storage computing device 165 may also include at least one media file system agent 240. Each media file system agent 240 may be a software module or part of a software module that is generally responsible for archiving, migrating, restoring, accessing, reading, writing, moving, deleting, sanitizing, or otherwise performing file system and data storage operations on various storage devices 115 of disparate types); determining a read throughput speed for the data access of the one or more data segments (Prahlad, See [0124], When a cloud storage submodule 236 initiates file system and storage operations on a cloud storage site, it may determine or test and record (or report, e.g., to a storage manager 105) the performance achieved by the cloud storage site, such as the throughput of the site, the number of failures that occurred, the number of timeouts, speed of restores, speed of responses to queries, or other metrics.); calibrating the service characteristic information in view of the read throughput speed for the data access (Prahlad, [0071], may track, log and/or analyze the performance achieved by cloud storage sites. Thus, a client computer or organization may contract with a cloud storage provider for a defined level of service, where the level of service relates to a storage policy as defined herein (e.g. aggregated data storage volumes, fault tolerance, data recovery rates, threshold latency and/or bandwidth, etc., defined under a service level agreement (SLA).) The client computer may then periodically perform tests or monitor performance of the cloud storage provider as compared to the defined level of service to ensure the appropriate level of service); and storing the read throughput speed information in association with the service characteristic information (Prahlad, See [0109], The management module may receive information related to storage activities associated with one or more storage operation components within the storage operation cell under the direction of the storage manager component.). 
	Furthermore, Staffer teaches identifying a set of data that includes one or more data segments, wherein at least two of the one or more data segments are contiguous; defining a read order of the one or more data segments; accessing the one or more data segments in view of the read order; determining a read throughput speed for the data access of the one or more data segments; calibrating the service characteristic information in view of the read throughput speed for the data access; and storing the read throughput speed information in association with the service characteristic information (Staffer, See [0059]-[0060], To reduce data entropy within a storage device, the files are physically stored in such a way to increase the likelihood that a file which would likely be processed next in a particular sequence is as close to (in close proximity to, if not adjacent to) the current file being processed, thus making such sequential access as fast and efficient as possible. According to one embodiment, within each group, files within each directory on the storage device are organized chronologically based on the order in which they were originally written to storage or "installed." The files may be ordered in different fashion, depending on particular characteristics of a given system. Generally, any consistent order is better than no order. This approach generally creates a more efficient and predictive sequential access order that is more effective for accelerating overall system performance.  In contrast to the prior art approaches, the novel data organization method of the present invention significantly improves the free space degradation problem, reducing the speed with which improvements are lost and leading to faster subsequent operations which result in (but are not limited to) free-space defragmentation. Furthermore, reducing data entropy by hierarchically grouping and naturally ordering files creates an organizational structure that is significantly more resistant to free space fragmentation as well as new file fragmentation, which thereby achieves improved sustainable data contiguity and performance over greater periods of time. See [0073], Thus, as illustrated in FIGS. 4-6, the present invention provides several benefits to improve system performance. First, it provides a more efficient and predictable physical organization of data on a storage device (less data entropy), such that files that are very likely to be accessed in consecutive sequences are physically located near each other on the storage device. Second, as this physical organization is carried out, each data file that is moved is also effectively de-fragmented which further improves system performance The storage device can read multiple related files without requiring any mechanical repositioning to read the files. In the case of solid state storage devices, the present technique reduces the "computational" effort required to read a single file. By eliminating or reducing data entropy and file fragmentation, the present technique significantly improves overall system performance).
Hence, Prahlad in view of Staffer teaches claim limitations as claimed. The applicant is suggested to further define claim limitations and to connect the limitations for advancing the prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

s 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prahlad et al. (US Pub. No. 2010/0332401 A1), hereinafter “Prahlad” in view of Staffer et al. (US Pub. No. 2012/0047189 A1), hereinafter “Staffer”.
Regarding claim 1, Prahlad teaches a method, comprising: 
	receiving a request to calibrate service characteristic information (Prahlad, See [0066], In one example, storage operations may be performed according to various storage preferences, for example, as expressed by a user preference or a storage policy. A "storage policy" is generally a data structure or other information source that includes a set of preferences and other storage criteria associated with performing a storage operation); 
	identifying a set of data that includes one or more data segments, wherein at least two of the one or more data segments are contiguous (Prahlad, See [0226], For a number of contiguous blocks (e.g., a threshold number of contiguous blocks, such as three contiguous blocks) for which the corresponding entries in the container index file 812 indicate that the blocks are not being referred to, then the media file system agent 240 may mark these portions of the container files 810, 811 as available for storage by the operating system or the file system. See [0070], a storage policy may define storage classes based on the actual performance achieved by cloud storage sites or other storage devices 115); 
	defining a read order of the one or more data segments (Prahlad, See [0085], The data agents 195 may be responsible for arranging or packing data to be copied, transferred, or migrated into a certain format such as an archive file format); 
	accessing the one or more data segments in view of the read order (Prahlad, See [0094], A secondary storage computing device 165 may also include at least one media file system agent 240. Each media file system agent 240 may be a software module or part of a accessing, reading, writing, moving, deleting, sanitizing, or otherwise performing file system and data storage operations on various storage devices 115 of disparate types); 
	determining a read throughput speed for the data access of the one or more data segments (Prahlad, See [0124], When a cloud storage submodule 236 initiates file system and storage operations on a cloud storage site, it may determine or test and record (or report, e.g., to a storage manager 105) the performance achieved by the cloud storage site, such as the throughput of the site, the number of failures that occurred, the number of timeouts, speed of restores, speed of responses to queries, or other metrics.); 	
	calibrating the service characteristic information in view of the read throughput speed for the data access (Prahlad, [0071], may track, log and/or analyze the performance achieved by cloud storage sites. Thus, a client computer or organization may contract with a cloud storage provider for a defined level of service, where the level of service relates to a storage policy as defined herein (e.g. aggregated data storage volumes, fault tolerance, data recovery rates, threshold latency and/or bandwidth, etc., defined under a service level agreement (SLA).) The client computer may then periodically perform tests or monitor performance of the cloud storage provider as compared to the defined level of service to ensure the appropriate level of service); and 	
	storing the read throughput speed information in association with the service characteristic information (Prahlad, See [0109], The management module may receive information related to storage activities associated with one or more storage operation components within the storage operation cell under the direction of the storage manager component.). 
	Furthermore, Staffer teaches identifying a set of data that includes one or more data segments, wherein at least two of the one or more data segments are contiguous; defining a read order of the one or more data segments; accessing the one or more data segments in view of the read order; determining a read throughput speed for the data access of the one or more data segments; calibrating the service characteristic information in view of the read throughput speed for the data access; and storing the read throughput speed information in association with the service characteristic information (Staffer, See [0059]-[0060], To reduce data entropy within a storage device, the files are physically stored in such a way to increase the likelihood that a file which would likely be processed next in a particular sequence is as close to (in close proximity to, if not adjacent to) the current file being processed, thus making such sequential access as fast and efficient as possible. According to one embodiment, within each group, files within each directory on the storage device are organized chronologically based on the order in which they were originally written to storage or "installed." The files may be ordered in different fashion, depending on particular characteristics of a given system. Generally, any consistent order is better than no order. This approach generally creates a more efficient and predictive sequential access order that is more effective for accelerating overall system performance.  In contrast to the prior art approaches, the novel data organization method of the present invention significantly improves the free space degradation problem, reducing the speed with which improvements are lost and leading to faster subsequent operations which result in (but are not limited to) free-space defragmentation. Furthermore, reducing data entropy by hierarchically grouping and naturally ordering files creates an organizational structure that is significantly more resistant to free space fragmentation as well as new file fragmentation, which thereby achieves improved sustainable data contiguity and performance over greater 
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine Prahlad and Staffer because Staffer provides the technique organizes related data entities (such as files on a hard drive) in close physical proximity and in a predictive or ordered sequence, to reduce the amount of time and effort (mechanical, Staffer, See ABSTRACT) can be utilized by Prahlad to explicitly analyze the data contiguous in the storage device.

	Regarding claim 2, Prahlad in view of Staffer further teaches the method of claim 1, wherein the one or more data segments are associated with a first degree of contiguity (Prahlad, See [0226]-[0227]). 
	Regarding claim 3, Prahlad in view of Staffer further teaches the method of claim 2, wherein the read order is defined based on the first degree of contiguity (Prahlad, See [0226]-[0227]).
	Regarding claim 4, Prahlad in view of Staffer further teaches the method of claim 2 further comprising: determining a second degree of contiguity for the one or more data segments; defining a second read order of the one or more data segments based on the second degree of contiguity for the one or more data segments; accessing the one or more data segments in view of the second read order; and determining, in view of the second degree of contiguity, a second read throughput speed for the data access of the one or more data segments (Prahlad, See [0123]-[0124]). 
	Regarding claim 5, Prahlad in view of Staffer further teaches the method of claim 1 further comprising estimating a functional form of an expected read throughput speed (Prahlad, See [0354]). 
Prahlad in view of Staffer further teaches the method of claim 1 further comprising performing a deduplication operation in view of the read throughput speed (Prahlad, See [0063]-[0066]). 
	Regarding claim 7, Prahlad in view of Staffer further teaches the method of claim 6, wherein performing the deduplication operation includes balancing data storage and the read throughput speed (Prahlad, See [0226]-[0227]). 

	Regarding claim 8, Prahlad teaches one or more non-transitory computer readable media having instructions stored thereon that, when executed by a processor, cause a system to perform operations comprising: 
	receiving a request to calibrate service characteristic information (Prahlad, See [0066], In one example, storage operations may be performed according to various storage preferences, for example, as expressed by a user preference or a storage policy. A "storage policy" is generally a data structure or other information source that includes a set of preferences and other storage criteria associated with performing a storage operation); 
	identifying a set of data that includes one or more data segments, wherein at least two of the one or more data segments are contiguous (Prahlad, See [0226], For a number of contiguous blocks (e.g., a threshold number of contiguous blocks, such as three contiguous blocks) for which the corresponding entries in the container index file 812 indicate that the blocks are not being referred to, then the media file system agent 240 may mark these portions of the container files 810, 811 as available for storage by the operating system or the file system. See [0070], a storage policy may define storage classes based on the actual performance achieved by cloud storage sites or other storage devices 115); 
	defining a read order of the one or more data segments (Prahlad, See [0085], The data agents 195 may be responsible for arranging or packing data to be copied, transferred, or migrated into a certain format such as an archive file format); 
	accessing the one or more data segments in view of the read order (Prahlad, See [0094], A secondary storage computing device 165 may also include at least one media file system agent 240. Each media file system agent 240 may be a software module or part of a software module that is generally responsible for archiving, migrating, restoring, accessing, reading, writing, moving, deleting, sanitizing, or otherwise performing file system and data storage operations on various storage devices 115 of disparate types); 
	determining a read throughput speed for the data access of the one or more data segments (Prahlad, See [0124], When a cloud storage submodule 236 initiates file system and storage operations on a cloud storage site, it may determine or test and record (or report, e.g., to a storage manager 105) the performance achieved by the cloud storage site, such as the throughput of the site, the number of failures that occurred, the number of timeouts, speed of restores, speed of responses to queries, or other metrics.); 	
	calibrating the service characteristic information in view of the read throughput speed for the data access (Prahlad, [0071], may track, log and/or analyze the performance achieved by cloud storage sites. Thus, a client computer or organization may contract with a cloud storage provider for a defined level of service, where the level of service relates to a storage policy as defined herein (e.g. aggregated data storage volumes, fault tolerance, data recovery rates, threshold latency and/or bandwidth, etc., defined under a service level agreement (SLA).) The client computer may then periodically perform tests or monitor performance of the ; and 	
	storing the read throughput speed information in association with the service characteristic information (Prahlad, See [0109], The management module may receive information related to storage activities associated with one or more storage operation components within the storage operation cell under the direction of the storage manager component.). 
	Furthermore, Staffer teaches identifying a set of data that includes one or more data segments, wherein at least two of the one or more data segments are contiguous; defining a read order of the one or more data segments; accessing the one or more data segments in view of the read order; determining a read throughput speed for the data access of the one or more data segments; calibrating the service characteristic information in view of the read throughput speed for the data access; and storing the read throughput speed information in association with the service characteristic information (Staffer, See [0059]-[0060], To reduce data entropy within a storage device, the files are physically stored in such a way to increase the likelihood that a file which would likely be processed next in a particular sequence is as close to (in close proximity to, if not adjacent to) the current file being processed, thus making such sequential access as fast and efficient as possible. According to one embodiment, within each group, files within each directory on the storage device are organized chronologically based on the order in which they were originally written to storage or "installed." The files may be ordered in different fashion, depending on particular characteristics of a given system. Generally, any consistent order is better than no order. This approach generally creates a more efficient and predictive sequential access order that is more effective for accelerating improved sustainable data contiguity and performance over greater periods of time. See [0073], Thus, as illustrated in FIGS. 4-6, the present invention provides several benefits to improve system performance. First, it provides a more efficient and predictable physical organization of data on a storage device (less data entropy), such that files that are very likely to be accessed in consecutive sequences are physically located near each other on the storage device. Second, as this physical organization is carried out, each data file that is moved is also effectively de-fragmented which further improves system performance (even less data entropy). Additionally, because the physical organization of data on the storage device has been made more analogous to its logical structure, future re-organizations are likely to require far less time and effort.  See [0080], FIG. 10 illustrates how a storage device typically reads multiple data files in sequence without file fragmentation, but with data entropy. In other words, the files are not fragmented, but are located in different physical locations on the storage device. In this example, it can be seen that "data entropy", in the sense of related files that are scattered across a storage device, also causes access delays, similar to the fragmentation of a single file. When the present invention is applied to such a storage device, related files are co-located and deframented as shown in FIG. 11. The storage device can read multiple related files without requiring any mechanical repositioning to read the files. In the case of solid state storage 
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine Prahlad and Staffer because Staffer provides the technique organizes related data entities (such as files on a hard drive) in close physical proximity and in a predictive or ordered sequence, to reduce the amount of time and effort (mechanical, computational, or otherwise) a storage/retrieval device needs to expend locating each data entity as it processes a sequence of requests. For example, the data may be organized and stored according to a file directory index structure, whereby data and free space fragmentation is also reduced (Staffer, See ABSTRACT) can be utilized by Prahlad to explicitly analyze the data contiguous in the storage device.

	Regarding claims 9-14, the instant claims are program claims which correspond to the method claims 2-7 above, therefore they are rejected for the same reason as set forth above.

Regarding claim 15, Prahlad teaches a system, comprising: 
a memory (Prahlad, See [0057], local and remote memory storage devices); and 
one or more processors operatively coupled to the memory (Prahlad, See [0056], processor), the one or more processors configured to execute operations comprising: 
	receive a request to calibrate service characteristic information (Prahlad, See [0066], In one example, storage operations may be performed according to various storage preferences, for example, as expressed by a user preference or a storage policy. A "storage includes a set of preferences and other storage criteria associated with performing a storage operation); 
	identify a set of data that includes one or more data segments, wherein at least two of the one or more data segments are contiguous (Prahlad, See [0226], For a number of contiguous blocks (e.g., a threshold number of contiguous blocks, such as three contiguous blocks) for which the corresponding entries in the container index file 812 indicate that the blocks are not being referred to, then the media file system agent 240 may mark these portions of the container files 810, 811 as available for storage by the operating system or the file system. See [0070], a storage policy may define storage classes based on the actual performance achieved by cloud storage sites or other storage devices 115); 
	defining a read order of the one or more data segments (Prahlad, See [0085], The data agents 195 may be responsible for arranging or packing data to be copied, transferred, or migrated into a certain format such as an archive file format); 
	access the one or more data segments in view of the read order (Prahlad, See [0094], A secondary storage computing device 165 may also include at least one media file system agent 240. Each media file system agent 240 may be a software module or part of a software module that is generally responsible for archiving, migrating, restoring, accessing, reading, writing, moving, deleting, sanitizing, or otherwise performing file system and data storage operations on various storage devices 115 of disparate types); 
	determine a read throughput speed for the data access of the one or more data segments (Prahlad, See [0124], When a cloud storage submodule 236 initiates file system and storage operations on a cloud storage site, it may determine or test and record (or report, e.g., to a storage manager 105) the performance achieved by the cloud storage site, such as the throughput of the site, the number of failures that occurred, the number of timeouts, speed of restores, speed of responses to queries, or other metrics.); 	
	calibrate the service characteristic information in view of the read throughput speed for the data access (Prahlad, [0071], may track, log and/or analyze the performance achieved by cloud storage sites. Thus, a client computer or organization may contract with a cloud storage provider for a defined level of service, where the level of service relates to a storage policy as defined herein (e.g. aggregated data storage volumes, fault tolerance, data recovery rates, threshold latency and/or bandwidth, etc., defined under a service level agreement (SLA).) The client computer may then periodically perform tests or monitor performance of the cloud storage provider as compared to the defined level of service to ensure the appropriate level of service); and 	
	store the read throughput speed information in association with the service characteristic information (Prahlad, See [0109], The management module may receive information related to storage activities associated with one or more storage operation components within the storage operation cell under the direction of the storage manager component.). 
	Furthermore, Staffer teaches identify a set of data that includes one or more data segments, wherein at least two of the one or more data segments are contiguous; define a read order of the one or more data segments; access the one or more data segments in view of the read order; determining a read throughput speed for the data access of the one or more data segments; calibrate the service characteristic information in view of the read throughput speed for the data access; and store the read throughput speed information in association with the service characteristic information (Staffer, See [0059]-[0060], To reduce be processed next in a particular sequence is as close to (in close proximity to, if not adjacent to) the current file being processed, thus making such sequential access as fast and efficient as possible. According to one embodiment, within each group, files within each directory on the storage device are organized chronologically based on the order in which they were originally written to storage or "installed." The files may be ordered in different fashion, depending on particular characteristics of a given system. Generally, any consistent order is better than no order. This approach generally creates a more efficient and predictive sequential access order that is more effective for accelerating overall system performance.  In contrast to the prior art approaches, the novel data organization method of the present invention significantly improves the free space degradation problem, reducing the speed with which improvements are lost and leading to faster subsequent operations which result in (but are not limited to) free-space defragmentation. Furthermore, reducing data entropy by hierarchically grouping and naturally ordering files creates an organizational structure that is significantly more resistant to free space fragmentation as well as new file fragmentation, which thereby achieves improved sustainable data contiguity and performance over greater periods of time. See [0073], Thus, as illustrated in FIGS. 4-6, the present invention provides several benefits to improve system performance. First, it provides a more efficient and predictable physical organization of data on a storage device (less data entropy), such that files that are very likely to be accessed in consecutive sequences are physically located near each other on the storage device. Second, as this physical organization is carried out, each data file that is moved is also effectively de-fragmented which further improves system performance (even less data entropy). Additionally, because the physical organization of data on the storage device has been 
Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine Prahlad and Staffer because Staffer provides the technique organizes related data entities (such as files on a hard drive) in close physical proximity and in a predictive or ordered sequence, to reduce the amount of time and effort (mechanical, computational, or otherwise) a storage/retrieval device needs to expend locating each data entity as it processes a sequence of requests. For example, the data may be organized and stored according to a file directory index structure, whereby data and free space fragmentation is also reduced (Staffer, See ABSTRACT) can be utilized by Prahlad to explicitly analyze the data contiguous in the storage device.

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner's Note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168